OPINION CONCURRING IN THE CONCLUSION
Mollison, Judge:
I concur in the conclusion reached by my colleagues in this case. To my mind, the facts of the case as disclosed by the record present only a question of the relative specificity of the two provisions of the tariff law under which claim is made by the respective parties.
The merchandise was classified by the collector as a mixture in chief value of polymerized vinyl esters under the provision in paragraph 2 of the Tariff Act of 1930 for "vinyl alcohol * * * esters * * * whether polymerized or unpolymerized; and mixtures in chief value of any one or more of the foregoing; all the foregoing not specially provided for.” It is claimed to be dutiable under the provision in paragraph 11 of the same act for “synthetic * * * resins not specially provided for.”
The evidence of record establishes that the merchandise is embraced by both of the provisions of law just above quoted — at least, the collector’s classification, which was presumptively correct, was not disproved, and the evidence affirmatively establishes that the merchandise is a synthetic resin. All are in agreement, apparently, that since both competing provisions contain the “not specially provided for” clause, it is to be disregarded in determining their relative specificity, counsel for both parties citing United States v. S. S. Perry, 25 C. C. P. A. (Customs) 282, T. D. 49395, on this point.
The tariff provision under which the collector classified the merchandise is a designation by composition, and is one of general description. On the other hand, the provision under which claim is made is a designation by name of the article, an eo nomine designation. There is nothing in either paragraph to indicate a legislative intent that either shall prevail over competing provisions.
The long-established rule that the designation in tariff acts of an article by its own name is more specific than a general description which embraces the same article is thus set out in the case of American Net and Twine Company v. Worthington, 141 U. S. 468, 474, 35 L. ed. 821, 824:
* * * it is a familiar rule in revenue cases that, where Congress has designated an article by a specific name and imposed a duty upon it, general terms in the same act, though sufficiently broad to comprehend such article, are not applicable to it; in other words, the article will be classified by its specific designation, rather than under a general description.
I therefore concur in the conclusion that on the record made the merchandise is properly classifiable under paragraph 11, as claimed by the plaintiff.